—Appeal by the defendant from a judgment of the Supreme Court, Suifolk County (Mullen, J.), rendered July 26, 1995, convicting him of murder in the second degree (two counts), robbery in the first degree (three counts), assault in the first degree (three counts), assault in the second degree, and criminal possession of a weapon in the second degree (three counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement authorities.
Ordered that the judgment is affirmed.
The Supreme Court properly denied that branch of the defendant’s omnibus motion which was to suppress several statements he made to the police. The defendant’s arrest was amply supported by probable cause (see, CPL 140.10 [1]). Accordingly, his statements were not the fruit of an illegal arrest.
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
*341The defendant’s remaining contentions are without merit. Bracken, J. P., Copertino, Thompson and Friedmann, JJ., concur.